              Case 3:20-cr-00472-HZ     Document 1      Filed 10/02/20    Page 1 of 1




                              UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION


UNITED STATES OF AMERICA                             3:20-cr-00472-MO_________

                 v.                                  INFORMATION

DEVANTE JACKSON,                                     18 U.S.C. § 401

                 Defendant.

                      THE UNITED STATES ATTORNEY CHARGES:

                                           COUNT 1
                                      (Criminal Contempt)
                                        (18 U.S.C. § 401)

        On or about October 1, 2020, in the District of Oregon, defendant DEVANTE

JACKSON, having been ordered by the Court to testify in United States District Court Case

Number 3:19-cr-0009-MO, United States vs. Odell Tony Adams, and having intentionally,

refused to comply with that order and in so doing defendant’s conduct resulted in an obstruction

of justice,

        In violation of Title 18, United States Code, Section 401.

Dated: October 2, 2020                               Respectfully submitted,

                                                     BILLY J. WILLIAMS
                                                     United States Attorney

                                                     /s/ Paul T. Maloney
                                                     PAUL T. MALONEY, OSB #013366
                                                     Assistant United States Attorney

Information                                                                                 Page 1
                                                                                    Revised April 2018
